Title: To John Adams from Charles Lee, 31 October 1799
From: Lee, Charles
To: Adams, John



Sir
Trenton 31 october 1799

I have the honor to enclose you my sentiments upon two of the topicks mentioned in your letter of the 28th. They being the most important I have lost no time in bestowing my attention on them. I shall endeavour to obtain some information relative to the insurrection in a part of Pennsylvania and the St. Domingo business, and I shall as soon as possible express to you my ideas on those and other matters that may be inserted in your speech. I take the liberty now to observe that what is stated relative to the interruption of the board of commissioners, is predicated on the  expectation that Mr. King will be instructed to obtain an explanation of the 6th. article of the treaty of amity; and if this step is to be taken I submit to your consideration whether the secretary of state should not be directed to prepare the instructions to our minister at London, so that they may go by the next packet.
With the highest esteem and most perfect respect, I am Sir your most obedient humble Servant

Charles Lee